Citation Nr: 1201626	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-38 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic obstructive pulmonary disease (claimed as pneumonia and breathing problems).

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bone deterioration, to include as secondary to chronic obstructive pulmonary disease.  

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a seizure disorder, to include as secondary to the service-connected disability of facial scarring due to an automobile accident (which also included a seven centimeter jagged scar above the right eyebrow down the bridge in the nose along the left eyebrow and a small well healed barely visible scar along the medial canthus of the right eye).  

4. Entitlement to service connection for a bilateral foot disability, to include as due to cold weather injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty to include the period from December 1960 to May 1964.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in October 2007 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2008, a statement of the case was issued in October 2008, and a substantive appeal was timely received in November 2008.  A rating decision in February 2002 previously denied the issues of service connection for chronic obstructive pulmonary disease, bone deterioration, seizure disorder, and posttraumatic headaches.  

A rating decision in April 2009, reopened the claim of service connection for posttraumatic headaches and granted service connection for posttraumatic headaches, as residuals of concussion or skull fracture residuals secondary to the service-connected disability of facial scarring due to an automobile accident (which also included a seven centimeter jagged scar above the right eyebrow down the bridge in the nose along the left eyebrow and a small well healed barely visible scar along the medial canthus of the right eye).  Therefore the issue of service connection for posttraumatic headaches is no longer in appellate status. 

In March 2009, the Veteran withdrew his request for a Decision Review Officer hearing.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of service connection for a bilateral foot disability, to include as due to cold weather injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On March 3, 2009, prior to the promulgation of a decision in the appeal, a written request was received from the Veteran to withdraw his appeal with regard to the issues of whether new and material evidence was received to reopen claims of entitlement to service connection for chronic obstructive pulmonary disease, bone deterioration to include as secondary to chronic obstructive pulmonary disease, and seizure disorder (characterized as epilepsy, grand mal).  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal with regard to the issues of whether new and material evidence was received to reopen claims of entitlement to service connection for chronic obstructive pulmonary disease, bone deterioration to include as secondary to chronic obstructive pulmonary disease, and seizure disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his appeal with regard to the issues of whether new and material evidence was received to reopen claims of entitlement to service connection for chronic obstructive pulmonary disease, bone deterioration to include as secondary to chronic obstructive pulmonary disease, and seizure disorder and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to the issues of whether new and material evidence was received to reopen claims of entitlement to service connection for chronic obstructive pulmonary disease, bone deterioration to include as secondary to chronic obstructive pulmonary disease, and seizure disorder is dismissed.


REMAND

The Veteran contends that he has a bilateral foot disability due to frostbites in service in 1961 resulting from cold weather exposure while serving in Germany.  His DD 214 Forms show his military occupational specialties were light vehicle driver and auto repairman.  

The Veteran's preinduction examination in April 1960 shows pes planus and the Veteran was found qualified for induction.  Service treatment records on multiple occasions indicate the Veteran was treated for his feet.  In March 1961 the Veteran had numbness in both feet.  He complained of nerve loss in the area of bilateral pedal digits for five weeks, however the examiner noted that both sole regions were hyperkeratotic and that there was no nerve sensation loss as pinprick sensation was good.  That same month a note from the podiatry clinic indicated that the Veteran had a very unusual history of numbness in the plantar aspect of the great toe, which ran along the first metatarsal to its base and across the bottom of the foot to the fifth metatarsal.  The examiner indicated that the Veteran had excessive hyphidrosis which may be associated with the numbness and was referred for copper sulfate iontophoresis treatments for the hyphidrosis and whirlpool treatment for the numbness.  In December 1962, the Veteran's feet were tender and red due to excessive sweating and he was treated with soaks, foot powder and instructed to wear white socks.  In May 1963, some valgus of the heels was indicated with no significant pronation.  The impression was normal feet, however the Veteran was instructed to wear arch supports.  

After service, private medical records in October 1984 show the Veteran had psoriatic skin lesions on his feet.  In December 1984 the records show bilateral pedal edema.  VA x-rays in August 2005, show osteoarthritis of the first metatarsophalangeal joint of the right foot and small calcaneal bone spurs of the left foot.  Other assessments of the left foot in October 2005 and in September 2006, included osteoarthritis of the first metatarsophalangeal joint, plantar fasciitis, and neuritis lateral calcaneal nerve.  In March 2007 and in March 2008, VA records show the Veteran was prescribed Capsaicin for numbness in the feet.  

On VA cold injury protocol examination in March 2009, the examiner indicated that the Veteran reported prolonged exposure to cold weather while serving in Germany.  He noted the Veteran had parasthesia in his feet.  Physical examination of the feet showed tinea pedis and mycotic toenails.  The examiner reviewed the service treatments records and noted treatment for numbness and hyperhidrosis of the feet in March 1961 as well as the Veteran's denial of foot trouble, neuritis and arthritis in April 1964.  The examiner concluded that there is no indication the Veteran was treated for a cold weather injury during service.  

The Veteran's entrance examination in April 1960 showed pes planus and there is no medical opinion of record addressing whether the Veteran had a preexisting bilateral foot disorder which was aggravated by service.  Further, on VA cold injury protocol examination in March 2009, the examiner stated that service treatment records do not show that the Veteran was treated for a cold weather injury; however, as he did not address whether the Veteran has a current bilateral foot disability due to cold weather exposure during service in Germany his opinion is inadequate.  The Board notes the Veteran is competent to report that he was exposed to cold weather conditions during service and his service treatment records show he was in Germany during winter months.  When VA undertakes to obtain a VA opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Under these circumstances and in light of the duty to assist, a VA examination is warranted to determine the nature and etiology of the current bilateral foot disability.  

Lastly, in June 2007, the Veteran indicated that he was treated for feet problems at the VA Medical Center in Columbia, South Carolina from 2000 to 2007.  Subsequently VA medical records from 2003 to 2007 were associated with the file and an attempt should be made to obtain any outstanding VA medical records from 2000 to 2003.  

Accordingly, the case is REMANDED for the following action:

1. Obtain VA records from 2000 to 2003 from the VA Medical Center in Columbia, South Carolina.  If no records can be found or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2. Schedule the Veteran for a VA examination to determine the nature and etiology of the current bilateral foot disability.  

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.

The examiner is asked to address the following questions: 
   
a.) If the pes planus noted on induction examination in April 1960 supports the conclusion that a bilateral foot disability pre-existed service, then was the pre-existing bilateral foot disability aggravated by service, that is, was there a permanent increase in severity, that is, a worsening of the underlying condition not due to the natural progress of the condition as contrasted to a temporary worsening of symptoms? 

b). If the history and clinical data do not support the conclusion that a bilateral foot disability pre-existed service, is it at least as likely as not that (50 percent probability or more) the current bilateral foot disability is related to service, to include the Veteran's complaints of cold weather exposure during service in Germany, numbness and hyphidrosis documented in March 1961, tenderness and redness in December 1962, and valgus of the heels in May 1963?  
   
The examiner must provide a rationale for the opinion rendered.  If however after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner is asked to clarify whether actual causation cannot be determined because there are multiple potential causes, when one cause is not more likely than any other to cause the Veteran's current bilateral foot disability and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

2. If the benefit sought on appeal remains denied, issue a supplemental statement of the case before the claims file is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


